Citation Nr: 1725092	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for organic residuals of frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1950 to September 1952.  He is a recipient of the Combat Infantryman Badge for his service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.

In July 2016, the Board remanded the claim for further development, to include obtaining a VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's cold injury residuals are related to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of frostbite have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110, 1131 (West 2014). 

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

In March 2006, the Veteran initially filed a claim for skin cancer of the ears, face, arms, and head.  The Board notes that the October 2016 VA examination rendered a diagnosis of arthralgia in both hands, along with a negative opinion that found no nexus between his active duty service and his arthralgia.  Furthermore, in April 2017, a VHA opinion found that the Veteran's arthralgia was neither proximately caused by, nor a delayed result, of his in-service cold injuries.  It is further noted that though the VHA opinion was based upon a thorough review of the claims and was accompanied by a well-supported rationale, it addressed an alternate disability.  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran's previously diagnosed, and originally claimed, skin cancer was proximately caused by his in-service cold injuries.  

The January 2010 VA examination report noted a history of numerous skin cancers and precancerous lesions, which began in the 1950's, shortly after the Veteran separated from service.  Specifically, the Veteran had been previously diagnosed with squamous and basal cell carcinomas, as well as a melanoma.  The January 2010 examiner diagnosed him with actinic keratosis on his forearms, forehead, and scalp.  Additionally, Dr. D. P., the Veteran's private treatment provider, stated that he had treated the Veteran's actinic keratosis (precancerous lesions), basal cell carcinoma, squamous cell carcinoma, and malignant melanoma.  See February 2008 Private Medical Opinion.  Thus, the first element of direct service connection is met.

The Veteran reported in both his claim and in the June 2007 notice of disagreement that he was exposed to extreme temperatures and sun while stationed in Korea during his period of combat service. He reported frostbite during such service due to extreme sun and cold exposure. He stated that he developed skin cancer on the areas that were exposed to these elements during service.  An October 2006 VA mental health treatment note documented his reports of frostbite in Korea.  Furthermore, in the July 2016 remand, the Board found the Veteran's statements that he served in Korea during cold weather months to be credible.  Therefore, the second element of service connection is met.

Lastly, the record must show a nexus between the claimed in-service injury and the current disorder.

Aside from the Veteran's DD Form 214, his service records are unavailable, as they are fire-related (i.e., destroyed in a fire at the National Personnel Center (NPRC) in St. Louis, Missouri, in 1973). In March 2008, the RO informed him that his service treatment records were fire-related and unavailable.  The Board is aware that when service records are unavailable, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

In February 2008, the Veteran submitted a private medical opinion from Dr. D. P., who opined that it was more likely than not that the extreme elements, including severe frostbite, sun, and heat, to which the Veteran had been exposed while stationed in Korea had contributed to his precancerous lesions and skin cancer conditions.  Dr. D. P. further stated that he had been providing ongoing treatment for the Veteran's skin cancer.

In January 2010, the RO afforded the Veteran a VA examination for his skin disability.  The examiner noted that the skin cancer began five years after his separation from service.  He noted that the condition had been ongoing and that solar damage had played a causal role in the skin cancer's development.  The examiner opined that it was at least as likely as not that the Veteran's service in Korea played an important role in causing his skin cancer.  However, the examiner also stated that daily sun exposure before and after his service in Korea had also played a role in his skin disability.  The Board finds the examiner's opinion and supporting rationale to be contradictory in nature.  Thus, it is afforded little probative weight.

In October 2016, the Veteran underwent a second VA examination for his skin disability.  The examiner diagnosed arthralgia of both hands.  He noted that the Veteran had been treated for skin cancers of the scalp, ears, and nose.  He further opined that the skin cancer was not secondary to frostbite scars or chronic ulcers.  However, the examiner failed to provide a rationale to support his conclusion.  Thus, the opinion is afforded no probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   
      
This record clearly shows a current disability and the Veteran's reported extreme element exposure is consistent with the nature of his documented service in Korea.  The evidence is less clear as to whether the Veteran did, in fact, experience frostbite during service; but the Veteran's reports that he was exposed to extreme cold, heat, and sun while stationed in Korea are competent and credible.  

Although the April 2017 VHA examiner opined that the Veteran's arthralgia was not incurred in service, he did not address the causation of the Veteran's skin cancer.  Further, the Veteran has submitted an opinion from his private treatment provider that supports a relationship between his exposure to extreme elements in-service and the resulting skin cancer.  Additionally, the January 2010 VA examiner concluded that it was at least as likely as not that the Veteran's service in Korea played an important role in causing his skin cancer.

Following its review of all of the evidence, and resolving all doubt in favor of the Veteran, the Board finds that service connection for organic residuals of frostbite is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for organic residuals of frostbite is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


